DETAILED ACTION
Response to Amendment
The amendment to the claims filed on 11/23/2020 does not comply with the requirements of 37 CFR 1.121(c).  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.

			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.


There are THREE different version of claim 1 in the claim set. If the Applicant want to amend the claim, the amendment should be based on the previous version of the claim. In this case, it appears that the Applicant want to replace claim 1 with a new claim. The 37 CFR 1.121(c) requires that a claim may be reinstated only by adding the claim as a “new” claim with a new claim number. If the Applicant want to cancel claim 1 and present a new claim for examination. Claim 1 should be marked as cancelled and a new claim 2 should be added as a replacement for claim 1. No other version of the same claim number should be presented on the claim set. Please see the following for example:
1 (canceled)
2 (new) 
For the purpose of a complete examination, the Examiner nevertheless consider the latest versions of claim 1 noted under the heading “second amendment version 11/1/2020” in the rejection.

Response to Arguments
There is NO argument submitted in the reply dated 11/23/2020. Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them. Also see MPEP § 714.04. In the consideration of claims in an amended case where no attempt is made to point out the patentable novelty, the claims should not be allowed. See 37 CFR 1.111 and MPEP § 714.02. An amendment failing to point out the patentable MPEP § 714.03). However, if the claims as amended are clearly open to rejection on grounds of record, a final rejection should generally be made.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "only disable the internal software interrupt.”  There is insufficient antecedent basis for “the internal software interrupt” in the claim. Further, it is indefinite to say that the method never disables interrupts by requiring tasks disable the internal software interrupt e.g. interrupts are not entirely disable thus claiming that the method never disable interrupt is not accurate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Beans et al US publication US 2007022147 in view of Gentry US Patent No. 6,021,446.

Regarding claim 1, Beans teaches A context switching method for realtime operating systems (see para 0030, a method for storing and retrieving data in a network-attached data storage device by cooperatively multitasking the real time operating system ( RTOS) 190) which: never disables interrupts, by requiring that task during a context switch, do not execute RTOS calls directly, but rather, they do so indirectly and without disabling interrupts by saving the RTOS call requests in a memory buffer (see para 0034, FIG. 14 illustrates the single queue of critical path work items that are processed without context switch overhead, at least to some extent context free, during the processing. By "context-free" it is meant that all contexts related to the respective kernel threads 200 have been deliberately stored in the shared memory 194… This minimizes the overhead substantially because neither linking nor disabling of interrupts is required)
and requiring that hardware interrupt contexts do not execute RTOS calls directly, but rather, they do so indirectly and without disabling interrupts by atomically saving the RTOS call requests in a shared memory buffer (see para 0034, The new requests pass through an event ring buffer (ERB) 200 via an interrupt service routine (ISR)… This minimizes the overhead substantially because neither linking nor disabling of interrupts is required).
But, Beans fails to teach activating a low priority software interrupt that subsequently executes the requests and atomically modifying a shared variable in which each bit represents a semaphore and 
However, Gentry teaches activating a low priority software interrupt that subsequently executes the requests instead of a hardware interrupt (see the abstract, a high level interrupt which begins processing a packet and transfers process control to a lower level software interrupt which completes the packet processing) and atomically modifying a shared variable in which each bit represents a semaphore (see figure 6, mutex 1 having a put FIFO 506 which is a shared variable in which each bit represents a semaphore e.g. a binary mutex, see col 7 ln 19-21, the hardware interrupt 500 also compiles a put information for the packet to be later referenced by the software interrupt 508 and stores the information in a put information FIFO queue 506) and then activating a low priority software interrupt that subsequently executes RTOS calls on the semaphores according to the bits that have been set (see col 7 ln 42-55, The software interrupt 508 enters a mutex 1 to exclusively access the put information FIFO queue 506).
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filling date of the claimed invention to modify the context switching method of Bean and further incorporate transfer RTOS call request to a low priority software interrupt by using shared variable/shared buffer between the SW interrupt and HW interrupt.
Doing so would allow reducing interrupt overhead by using low priority software interrupt instead of the more resource-consuming hardware interrupt as taught by Gentry (see col 8 In 61-65).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H DANG whose telephone number is (571)272-0470.  The examiner can normally be reached on Monday-Friday 10:30AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/PHONG H DANG/Examiner, Art Unit 2185                                                                                                                                                                                                        /TIM T VO/Supervisory Patent Examiner, Art Unit 2185